Citation Nr: 0108989	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active military service from September 1946 
to February 1948, and Army Reserve service from March 1950 to 
December 1953.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran timely perfected an appeal on 
both issues.

In November 2000, a videoconference hearing was held before 
the undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  


REMAND

The RO denied the veteran's claims of service connection for 
hearing loss and tinnitus on the basis that the claims were 
not well grounded.  

There has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As there is no longer a legal requirement that a claim be 
"well-grounded" before it can be adjudicated on the merits; 
the claim should be adjudicated on the merits.  This action 
should be accomplished by the RO, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

The veteran contends in written statements and testimony that 
his hearing loss and tinnitus are due to noise exposure while 
firing weapons on rifle ranges during service with the Army 
and the Army Reserve.  He maintains that he was treated for 
hearing related conditions in the Army and the Army Reserve.  
The Board notes that the veteran's service medical records 
from his period of service with the Army are of record.  
However, the RO should make another attempt to secure 
additional service medical and personnel records, including 
all reasonable alternative sources, from the veteran's 
service in the Army Reserve.  This attempt should 
specifically include a search for relevant Army Reserve 
records from ARPERCEN.  Furthermore, if the appellant 
responds with specific dates and unit assignments, copies of 
the relevant unit's morning reports should be requested.  Any 
additional documents provided should be associated with the 
appellant's claims folder.

The RO should schedule the veteran for a VA examination to 
provide an opinion regarding whether his hearing loss and 
tinnitus are due to service.  

The veteran has testified that Dr. Berryhill of Charlotte, 
North Carolina, has told him that he has acoustic nerve 
damage due to firing weapons in service.  The records 
submitted heretofore from Dr. Berryhill do not convey this 
opinion.  The veteran should be provided an opportunity to 
obtain such evidence from Dr. Berryhill or any other 
physician who has made similar statements.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the appropriate 
service department and specifically 
contact ARPERCEN and request all 
available service medical records, 
particularly any records pertaining to 
the veteran's hearing loss or tinnitus.  
If the veteran responds with specific 
dates and unit assignments, copies of the 
relevant unit's morning reports should be 
requested.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
medical records pertaining to the 
veteran's hearing loss and tinnitus.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant and his 
representative should be duly notified.

3.  The RO should advise the veteran that 
he should submit the written opinion of 
Dr. Berryhill or any other physician who 
has told him that his hearing loss or 
tinnitus is due to service.  

4.  After all records received pursuant 
to the development requested in paragraph 
1 through 3 above are associated with the 
claims file, the RO should provide the 
veteran an appropriate examination of his 
hearing loss and tinnitus.  The RO should 
forward the veteran's entire claims file, 
to include a complete copy of this 
REMAND, to the examining physician.  At 
that time the examiner should elicit from 
the veteran a detailed history of all 
noise exposure and hearing problems, 
existing before, during and after 
service.  Following review of the 
veteran's claims file, and consideration 
of the pertinent facts noted above, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has hearing loss or 
tinnitus which can be related to his 
period of service.  The complete 
rationale for each opinion expressed and 
conclusion reached should be set forth in 
a typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claims in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If the benefits sought on appeal 
continue to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case after giving full 
consideration to the VCAA.  The veteran 
and his representative should be given 
the appropriate opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




